Haynes, J.
In this case Yunker sues the railroad company for alleged negligence in furnishing and using an unsafe hame strap which was used on the harness of the horse he was driving. The horse suddenly reared and plunged, the hame strap broke, and Yunker, who had hold of the lines, was suddenly and with force thrown or drawn over the dash-board of the car, and severely injured.
Held, that the jury were warranted in finding that the hame strap furnished and used by the company was of poor quality and insufficient for the service, and that the breaking of the one in use upon the horse Yunker was driving was the cause of the accident; that the company had knowledge of said defects through the foreman of the car barn, who, under the evidence, might properly be held to be the representative of the company in that behalf; also from statements made to the manager; that the doctrine of non-Jiability for acts of co-servant does not therefore apply to defeat the action; that the plaintiff was without negligence and might properly recover.
Judgment affirmed.